Citation Nr: 1014924	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for folliculitis of the 
neck.

2.  Entitlement to a higher initial rating for service-
connected status post left elbow cubital tunnel release with 
degenerative joint disease, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to a higher initial rating for service-
connected left shoulder strain, currently evaluated as 10 
percent disabling. 

4.  Entitlement to a higher initial rating for service-
connected degenerative disc disease at L4-5, rated 10 percent 
disabling prior to September 12, 2008, and 20 percent 
disabling since that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 2005, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision by the RO in San Diego, 
California that in pertinent part, denied service connection 
for folliculitis of the neck, and granted service connection 
and a 10 percent rating for each of the following 
disabilities:  a left elbow disability, a left shoulder 
disability, and degenerative disc disease of the lumbar 
spine.  In a September 2008 rating decision, the RO granted a 
higher 20 percent rating for the service-connected lumbar 
spine disability, effective September 12, 2008.

A personal hearing was held before the undersigned Veterans 
Law Judge in January 2010.

The issues of entitlement to service connection for a right 
shoulder disability, a right elbow disability, a right hand 
disability, and a bilateral knee disability have been raised 
by the record (See the Veteran's October 2004 claim, May 2007 
substantive appeal, and his representative's March 2009 
letter), but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran 
does not have folliculitis of the neck.

2.  The Veteran's degenerative joint disease of the left 
elbow is manifested by pain and range of motion from 0 to 
130, with consideration of pain.

3.  The Veteran's status post left elbow cubital tunnel 
release with ulnar neuropathy of the left forearm and left 
hand is manifested by no more than moderate paralysis of the 
ulnar nerve.

4.  The Veteran's left shoulder strain is not manifested by 
impairment of the humerus, and his left arm exhibits normal 
range of motion with no objective evidence of additional 
functional limitation on repetitive use.

5.  Prior to September 12, 2008, the Veteran's degenerative 
disc disease at L4-5 was productive of complaints of pain; 
objectively, he had forward flexion of the lumbar spine to 
approximately 70 degrees, at worst, with no spasm or 
ankylosis.

6.  From September 12, 2008, the Veteran's degenerative disc 
disease at L4-5 is productive of complaints of pain; 
objectively, he had forward flexion of the lumbar spine to 
approximately 45 degrees, at worst, with no ankylosis.

7.  There is no medical evidence that a physician prescribed 
the Veteran bed rest and treatment for incapacitating 
episodes of back pain or intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Folliculitis of the neck was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left elbow have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5206, 5207, 
5208 (2009).

3.  The Veteran meets the criteria for a 20 percent rating, 
but no higher, for status post left elbow cubital tunnel 
release with ulnar neuropathy of the left forearm and left 
hand.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.2, 4.7, 4.124a, Diagnostic Code 8516 (2009).

4.  The criteria for a disability rating higher than 10 
percent for service-connected left shoulder strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2009).

5.  Prior to September 12, 2008, the criteria for a rating in 
excess of 10 percent have not been met for degenerative disc 
disease at L4-5.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 
(2009).

5.  From September 12, 2008, the criteria for a rating in 
excess of 20 percent have not been met for degenerative disc 
disease at L4-5.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In an October 2004 letter, the RO provided the Veteran notice 
with respect to his claims for service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

The Veteran was notified that his claims for service 
connection for a left shoulder disability, a left elbow 
disability, and a lumbar spine disability were granted with 
an effective date of February 1, 2005, the day after 
separation from service, and that 10 percent ratings were 
assigned for each of these disabilities.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for higher ratings.  He 
was provided post-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts 
found, as required by Dingess, and he was assigned the day 
after separation from service as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Additional notice was provided in letters 
dated in May 2008 and August 2008, and the claim was last 
readjudicated in December 2008.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service Connection

The Veteran contends that he has folliculitis on the back of 
his neck that was incurred in service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Initially, the Board notes that the Veteran is already 
service-connected for other skin diseases, including tinea 
pedis, onychomycosis, eczematous dermatitis of the hands, and 
herpes zoster (i.e., shingles) of the left forehead.  Service 
treatment records reflect episodic treatment for eczematous 
dermatitis on different parts of his body, but this condition 
was never diagnosed on the back of his neck.

Service treatment records include a December 2001 treatment 
note which reflects that the Veteran complained of a rash on 
the front of his neck and a "pimple" behind his neck.  He 
said the rash was present for a week and the "pimple" was 
there for years.  On examination, there was a rash on his 
neck with erythema, and it was raised and slightly scaly.  It 
was noted that the rash was papular and in a localized area, 
with excoriation and scaling.  The examiner noted a mole on 
the back of his neck.  The diagnoses were irritative 
dermatitis and "[illegible] polyp."

An undated treatment note (which reflects that the Veteran 
was 49 years old) shows that the Veteran complained of a rash 
on the back of his neck and head for two weeks.  He did not 
remember being in contact with anything.  He was treating the 
rash with hydrocortisone ointment with some relief.  On 
examination, there were small red bumps on the neck and head; 
the diagnostic assessment was eczema versus contact 
dermatitis.  In a September 2004 report of medical history, 
the Veteran reported a history of skin diseases, and said he 
had a neck rash on and off.  On examination in September 
2004, the only skin abnormality noted was onychomycosis of 
several toenails.

At a November 2004 VA examination, the Veteran complained of 
multiple skin conditions, including a skin condition on his 
neck.  He said he had intermittent follicular lesions on the 
back of his neck for the past four years.  He stated that he 
had flare-ups three times yearly which lasted for three days 
at a time.  He denied a current active flare-up.  He said 
that when he had a flare-up, his shirt collar caught on the 
lesions.  On skin examination, there were no active lesions 
on the posterior neck area.  The pertinent diagnosis was 
status post folliculitis of the neck, currently without 
recurrence.

An August 2006 treatment note from Camp Pendleton reflects 
that the Veteran had a mole on the back of his neck.  On 
examination, the examiner noted a rounded smooth brown mole 
with a hair follicle in the center over the vertebral process 
of C-5, which was non-tender.  A rash was not seen.  The 
pertinent diagnosis was a non-neoplastic nevus.

At his Board hearing, the Veteran testified that he has not 
sought treatment for his claimed folliculitis of the neck 
since separation from service, but has been self-treating 
with ointments.

As noted, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.

In this case, the Board has carefully reviewed the record, 
but finds no probative evidence of a diagnosis of 
folliculitis for any period of his claim.  The Board notes 
that the Veteran contends that he has a recurrent rash on the 
back of his neck.  While the Board has considered the 
Veteran's contentions, because the record does not establish 
that he possesses a recognized degree of medical knowledge, 
he lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is no medical evidence of current folliculitis 
of the neck.

In any event, the Board assigns far more probative weight to 
the findings of the November 2004 VA examiner, discussed 
above.  The Board finds that this medical evidence is 
persuasive and assigns it great probative weight.  This 
medical opinion was rendered by a qualified medical 
professional and was based on a review of the Veteran's 
claims folders, as well as an examination of the Veteran.  
Moreover, the Board notes that there does not appear to be 
any conflicting medical evidence in the entire record on 
appeal of similar or greater probative weight showing that 
the Veteran has been diagnosed as having folliculitis of the 
neck.  The Veteran has not specifically argued otherwise, nor 
has he provided any medical evidence of a current diagnosis 
of folliculitis of the neck, despite being given the 
opportunity to do so.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for folliculitis of the neck.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Higher Ratings

The Veteran contends that his left elbow disability, left 
shoulder disability and lumbar spine disability are more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

Left Elbow

Service treatment records reflect that the Veteran was 
diagnosed with left cubital tunnel syndrome, and in August 
2004, he underwent left ulnar nerve anterior submuscular 
transposition.

Cubital tunnel syndrome is defined as a group of symptoms 
that develop from compression of the ulnar nerve within the 
cubital tunnel at the elbow, which can include paresthesia 
into the 4th and 5th digits and weakness of the intrinsic 
muscles of the hand.  See Stedman's Medical Dictionary 1751 
(27th ed. 2000).

The RO has rated the Veteran's status post left elbow cubital 
tunnel release with degenerative joint disease as 10 percent 
disabling under Diagnostic Codes 5206 (pertaining to 
limitation of flexion of the forearm) and 5010 (pertaining to 
traumatic arthritis).

The Board notes that the RO has also granted a separate 10 
percent rating for strain of the left second and fifth finger 
with hypoesthesia, secondary to left cubital tunnel release 
(under Diagnostic Code 8516), and a noncompensable rating for 
a scar of the left elbow.  Governing regulation provides that 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

The assignment of a particular Diagnostic Code depends on the 
facts of each case. See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on the individual's medical history, current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5206, a non-compensable (zero percent) 
rating is for application when flexion of the minor/non-
dominant elbow is limited to 110 degrees; a 10 percent rating 
is for application when flexion is limited to 100 degrees; a 
20 percent rating is for application when flexion is limited 
to 90 degrees; a 20 percent rating is for application when 
flexion is limited to 70 degrees; a 30 percent rating is for 
application when flexion is limited to 55 degrees; and a 40 
percent rating is for application when flexion is limited to 
45 degrees.  For VA rating purposes, normal elbow flexion is 
to 145 degrees; normal elbow extension is to zero degrees; 
normal forearm pronation is to 80 degrees; and normal forearm 
supination is to 85 degrees.  38 C.F.R., Part 4, Plate I.

At a November 2004 VA examination, the examiner noted that 
the Veteran was right-handed.  The Veteran reported that he 
had difficulty performing frequent lifting, carrying, 
pushing, or pulling.  He denied missing time from work other 
than during his convalescent period after left cubital tunnel 
release surgery in service.  
On examination, range of motion of the left elbow was as 
follows:  active flexion was limited at 135/145 degrees with 
pain at 130 degrees, active extension was limited at -10/0 
degrees with pain at -20 degrees, active supination was 
limited at 80/85 degrees with pain at 70 degrees, and active 
pronation was within normal limits at 80 degrees, with pain 
at 70 degrees.  Range of motion of the left elbow joint was 
limited by pain, fatigue, and lack of endurance, but not 
weakness or incoordination, with pain having the major 
functional impact.  There was decreased sensation to light 
touch and pinprick on the lateral aspect of the left forearm 
and the 2nd through 5th finger, following an ulnar nerve 
distribution.  Otherwise sensory examination was intact and 
equal, bilaterally, to pain and touch.

An X-ray study of the left elbow showed minimal spurring from 
the radius, ulna and humerus, and mild joint space narrowing 
of the radial compartment, most likely secondary to post-
traumatic arthritis.  The pertinent diagnosis was status post 
left elbow cubital tunnel release, with residual hypoesthesia 
of the right forearm and fingers, with left elbow 
degenerative joint disease on X-ray study.


An August 2006 outpatient treatment record from Camp 
Pendleton reflects that the Veteran complained of elbow pain, 
and said he could not lift more than 30 pounds or open a 
bottle of soda.  He said the pain was a sharp needle-like 
pain.  The examiner noted weakness in the left hand; light 
touch was intact for the left hand.  Forearms were weak 
bilaterally.  There was mild tenderness on palpation of the 
left forearm, and tenderness on palpation of the dorsal 
aspect proximally.

At a September 2008 VA examination of the left elbow, the 
Veteran complained of reduced grip and sensation in the 
forearm, with pain from the little finger up into the elbow.  
He had constant, dull pain in the arm, which was at a level 5 
to 6 out of 10, which he treated with Motrin.  He continued 
to do an exercise regimen but had not noted any increase in 
strength.  He had occasional sharp, needle-like pains in the 
elbow 2 times per month and increased pain with pressure on 
his elbow.  He said he was not able to lie on his left arm.  
He had numbness and tingling in the little finger and into 
the ulnar aspect of the forearm.  He did not use a splint.  
On examination of the left elbow, there was no erythema or 
swelling.  There was no epicondylar tenderness, and the elbow 
was stable to stress testing.  Range of motion of the left 
elbow was from 0 degrees of full extension to 140 degrees 
flexion, with 90 degrees pronation and supination.  There was 
some discomfort but no indication of weakness, fatigue, lack 
of endurance or incoordination on repeat testing.  There was 
mild atrophy of the left forearm when compared to the right, 
and grip strength was 25-30 pounds on the left, and 60 pounds 
on the right.  There was hypersensitivity over the little 
finger.  An X-ray study showed degenerative changes between 
the radial head and capitellum.  The diagnosis was cubital 
tunnel syndrome, with ulnar neuropathy due to compression.  
He continued to have pain and some weakness with sensory 
changes.  There was no significant occupational impact 
although prolonged keyboard activities might create some pain 
and sensory problems.  Daily activities were not impaired, 
and he had no additional impairment due to flare-ups.  There 
was some osteoarthritis of the elbow joint.

Under Diagnostic Codes 5010 and 5206, these findings equate 
to no more than a 10 percent rating for a minor extremity, as 
the evidence does not demonstrate that flexion of the left 
(minor) forearm is limited to 90 degrees, or that extension 
of the left (minor) forearm is limited to 75 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5206, 5207.  
Ankylosis is not shown, and thus a higher rating is not 
warranted under Diagnostic Code 5205.  Diagnostic Code 5208 
is not for application because there is not a combination of 
flexion limited to 100 degrees and extension limited to 45 
degrees.  Diagnostic Code 5209 is inapt because there is no 
impairment of the flail joint.  Diagnostic Codes 5210 through 
5212 are not applicable because there is no nonunion or 
malunion of the radius or ulna.  Finally, Diagnostic Code 
5213 is inapt because there is no limitation of supination or 
pronation warranting a compensable rating.  (Supination must 
be limited to 30 degrees or less for award of a compensable 
rating and pronation must be limited beyond the last quarter 
of arc to be compensable.  Diagnostic Code 5213.)

However, as noted by the RO, the Veteran has two disabilities 
of the left elbow, i.e., status post left elbow cubital 
tunnel release and degenerative joint disease.  As noted 
above, the RO has previously assigned a 10 percent rating for 
neuropathy of the left upper extremity resulting from the 
status post cubital tunnel release, but limited this grant of 
service connection for neuropathy of two fingers of the left 
hand.  

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516, mild 
incomplete paralysis warrants a rating of 10 percent, 
moderate incomplete paralysis warrants a rating of 20 
percent, and severe incomplete paralysis is assigned a 30 
percent rating for the minor extremity.  It is noted that the 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve.  Where the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  A maximum evaluation 
of 60 percent is warranted for complete paralysis of the 
ulnar nerve of the major upper extremity, which is defined as 
being manifested by the "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.

With consideration of Esteban v. Brown, 6 Vet. App. 259 
(1994), the Board finds that the Veteran's left elbow 
disabilities are more appropriately rated as follows 
(throughout the rating period on appeal):  10 percent 
disabling for degenerative joint disease of the left elbow, 
under Diagnostic Codes 5010 and 5206, and 20 percent 
disabling for moderate ulnar neuropathy of the left upper 
extremity secondary to status post cubital tunnel release, to 
include neuropathy of the left forearm and left hand (under 
Diagnostic Code 8516).  

In other words, the RO's grant of service connection for left 
2nd and 5th finger strain with hypoesthesia, secondary to left 
cubital tunnel release (under Diagnostic Code 8516), was too 
limited, and should also have encompassed all of the 
demonstrated service-connected ulnar neuropathy.  The Board 
has jurisdiction to consider this rating as the Veteran 
appealed the disability rating assigned for status post left 
elbow cubital tunnel release.  The Board finds that the 
demonstrated ulnar neurological symptomatology is moderate in 
degree under Diagnostic Code 8516, given the Veteran's 
reduced left grip strength and mild atrophy of the left 
forearm.

In sum, the Board finds that throughout the rating period on 
appeal, a rating in excess of 10 percent for service-
connected degenerative joint disease of the left elbow is 
denied, and a higher 20 percent rating is granted for 
moderate ulnar neuropathy of the left upper extremity 
secondary to status post cubital tunnel release, to include 
neuropathy of the left forearm and left hand.  (The prior 10 
percent rating for left 2nd and 5th finger strain with 
hypoesthesia, secondary to left cubital tunnel release is 
thus recharacterized and increased.)  The benefit-of-the-
doubt rule has been considered in assigning these ratings.  
38 U.S.C.A. § 5107(b).

Left Shoulder

The RO has apparently rated the Veteran's service-connected 
left shoulder strain as 10 percent disabling under Diagnostic 
Code 5201.

The record shows that the Veteran is right handed; therefore, 
his left shoulder disability is his minor side.  Diagnostic 
Code 5201 provides a 20 percent rating where motion of either 
arm is limited to the shoulder level.  A 20 percent rating 
requires that motion of the minor arm be limited to midway 
between the side and shoulder level, and a 30 percent rating 
requires limitation of motion of the minor arm to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board notes that Diagnostic Code 5201 does not provide 
for a 10 percent rating, so it is unclear how the RO arrived 
at this rating.  Governing regulation provides that when the 
requirements for a compensable rating of a diagnostic code 
are not shown, a 0 percent rating is assigned.  38 C.F.R. § 
4.31.  

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  See 38 C.F.R. § 4.71, Plate I.

At a November 2004 VA examination, the examiner noted that 
the Veteran was right-handed.  The Veteran complained of 
constant left shoulder pain, made worse by any usage.  He 
reported difficulty performing pull-ups, pushups, or lifting 
or carrying overhead.  He had not missed work because of 
this.

On examination, there was no evidence of heat, redness, 
swelling, effusion, drainage, abnormal movement, or 
instability.  Range of motion of the left shoulder was as 
follows:  active flexion within normal limits at 180 degrees, 
without pain, active abduction within normal limits at 180 
degrees without pain, active external rotation within normal 
limits at 90 degrees, with pain at 80 degrees, and active 
internal rotation within normal limits at 90 degrees, with 
pain at 80 degrees.  Range of motion of the left shoulder was 
affected by pain but not fatigue, weakness, lack of endurance 
or incoordination, with pain having the major functional 
impact.  An X-ray study of the left shoulder showed no 
abnormality.

At a September 2008 VA examination, the Veteran said that his 
right shoulder was the primary problem, but that he also had 
a left shoulder strain.  He reported pain over the posterior 
shoulder and trapezius area, pain with lifting overhead, 
right shoulder greater than left, and he was no longer able 
to do pull-ups.  He performed physical therapy and 
stretching.  He took Motrin as needed for pain.  He had not 
had a sling or support device.  On examination of the left 
shoulder, there was normal contour, with no erythema or 
swelling.  There was mild tenderness over the trapezius, but 
no spasms.  There was full range of motion of the shoulder, 
with 180 degrees abduction and flexion and 50 degrees 
extension, and 90 degrees of internal and external rotation.  
There was normal strength although there was some discomfort 
with resistance testing.  A Jobe empty-can, horn-blower sign, 
and apprehension test were negative.  There was no 
appreciable crepitus in the shoulder on motion.  An X-ray 
study of the left shoulder was normal.  The diagnosis was 
left shoulder strain, involving the trapezius, with no 
occupational or daily activity impairment at this time.  He 
had no additional impairment noted due to flare-ups.

In order to warrant a higher 20 percent rating under 
Diagnostic Code 5201, the range of motion of the Veteran's 
left shoulder must be limited to shoulder level.  The 
Veteran's left shoulder range of motion, however, did not 
meet that level of severity during the appellate period.  
Moreover, there was no additional functional limitation due 
to factors such as pain and weakness.  Therefore, a 
disability rating higher than 10 percent is not warranted 
based on limitation of motion.

Additionally, the Board has considered other diagnostic codes 
that may apply to disability of the shoulder.  The Veteran, 
however, does not have ankylosis (Diagnostic Code 5200), 
other impairment of the humerus (Diagnostic Code 5202), or 
impairment of the clavicle or scapula (Diagnostic Code 5203).  
Therefore, these Diagnostic Codes are not applicable.  38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  There is 
no evidence of arthritis of the left shoulder, and thus a 
higher rating is not warranted under Diagnostic Code 5010.  
There are no other relevant diagnostic codes for 
consideration.

The Board also finds that a higher 20 percent rating is not 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of the left shoulder.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The medical evidence of record does not show 
functional limitation of the severity to warrant a higher 
rating.

The Veteran's lay statements as to the severity of his 
symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the Veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The 
preponderance of the evidence is against a rating higher than 
10 percent for the Veteran's left shoulder strain.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.

In deciding the Veteran's claim, the Board has considered 
whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  Fenderson, supra.  The Board does not find 
evidence that the Veteran's left shoulder strain should be 
increased for any separate periods based on the facts found 
during the whole appeal period.  The evidence of record in 
connection with this claim supports the conclusion that the 
Veteran is not entitled to a higher rating during any time 
within the appeal period.

Degenerative Disc Disease at L4-5

The RO has rated the Veteran's degenerative disc disease at 
L4-5 as 10 percent disabling prior to September 12, 2008, and 
20 percent disabling since that date, under Diagnostic Code 
5242, pertaining to degenerative arthritis of the spine.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under Diagnostic Code 5243, ratings are based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
or on the basis of incapacitating episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine. 38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  Note (4):  Round each 
range of motion measurement to the nearest five degrees.  38 
C.F.R. § 4.71a.

At a November 2004 VA examination, the Veteran complained of 
increasing low back pain over the past five years.  He said 
the pain was localized in his low back and radiated to the 
legs.  He said the pain occurred intermittently, three times 
per week, each time lasting several hours.  It was an aching 
type of pain at a level of 6 on a scale of 1 to 10.  Usually 
the pain was brought on by physical activity such as 
prolonged sitting or sitting in one position.  He was able to 
function with medication during a flare-up.  He had 
difficulty performing sit-ups and doing prolonged walking, 
standing, sitting and heavy lifting.  He had missed work once 
a year due to the back condition.  He was placed on bedrest 
once in the past for five days, but had not been prescribed 
bed rest in the past year.

On examination, posture was normal without loss of lumbar 
lordosis.  There was no kyphosis or scoliosis, and gait was 
normal.  There was painful motion and mild tenderness to 
palpation in the lumbar midline and paraspinal region, 
without muscle spasm.  Straight-leg raising test was negative 
bilaterally.  Range of motion of the thoracolumbar spine:  
active flexion was limited at 70/90 degrees, with pain at 70 
degrees, active extension was limited at 25/30 degrees with 
pain at 25 degrees, and active right and left lateral flexion 
and rotation were all limited at 25/30 with pain at 25 
degrees.  Range of motion of the thoracolumbar spine was 
limited by pain, fatigue, and lack of endurance, without 
weakness or incoordination, with pain having the major 
functional impact.  Strength was 5/5 in all extremities.  
Reflexes were 2+ in the knees and ankles bilaterally.  An X-
ray study of the lumbar spine showed spondylosis from L3 to 
L5, and mild disc degeneration at L4-5.

A May 2006 outpatient treatment record from Camp Pendleton 
reflects that the Veteran complained of low back pain.  On 
examination, there was tenderness to palpation over the right 
sacroiliac region, and muscle spasm of the low back in the 
right and left paraspinal region.  Active flexion was 
performed to 90 degrees with discomfort referable to the 
sacral area.  Lumbosacral spine pain was elicited throughout 
the range of motion.  Lumbosacral spine extension was normal, 
as was rotation bilaterally.  The diagnosis was sacroilitis.

In June 2006, the Veteran complained of low back pain.  On 
examination, the paraspinal muscles were tender in the 
thoracic and lumbar areas.  Straight-leg raising tests were 
negative, and motor and sensory were normal, as were deep 
tendon reflexes.  The diagnosis was lumbago:  sprain, and 
sacroiliac region sprain, lumbosacral joint.

At a September 12, 2008 VA examination, the Veteran 
complained of lumbosacral pain which did not radiate into his 
lower extremities.  He said he had flare-ups every six months 
or so which were more severe, and required him to take 
Vicodin and Flexeril, and he might miss a day of work and 
stay in bed.  He said his pain generally lasted from hours to 
2 days.  He denied neurological symptoms.  He had not had a 
back brace and had been incapacitated 1 to 2 days in the past 
year due to severe pain and spasms.  He took Motrin daily.  
On examination, he had a normal gait and posture.  There was 
no evidence of erythema or scoliosis over the spine, the 
lumbar lordotic curve was normal, with tenderness in the 
upper lumbar musculature.  There were no trigger points or 
spasms.  Range of motion was as follows:  flexion to 45 
degrees, extension to 30 degrees, right and left lateral 
bending to 35 degrees, and right and left rotation to 30 
degrees.  He had discomfort and stiffness but no weakness, 
fatigue, lack of endurance, or incoordination on repeat 
testing.  He had normal strength in the lower extremities in 
all planes of motion and was able to do a normal squat and 
heel-and-toe walk.  There were no signs of atrophy.  Reflexes 
at the knees and ankles were 2+ and equal, bilaterally, and 
pin and touch sensations were normal.  The straight-leg raise 
and extensor hallucis longus tests were normal bilaterally.  
An X-ray study showed a 20 percent retrolisthesis of L5 on 
S1.  The diagnosis was musculoligamentous strain of the 
lumbar spine, with episodes of spasm, causing some increase 
in pain level and missing work one to two days per year.  He 
had underlying degenerative changes and pars defect with 
retrolisthesis of L5.  Otherwise he had no occupational 
impairment and no daily activity impairment other than during 
these flare-ups.  Some sports and recreational activities 
were inhibited due to increasing pain.

During the period prior to September 12, 2008, a higher 20 
percent rating is not warranted for degenerative disc disease 
at L4-5, as forward flexion of the thoracolumbar spine was no 
worse than 70 degrees, even with consideration of pain (i.e., 
greater than 60 degrees), and the combined range of motion of 
the thoracolumbar spine was greater than 120 degrees.  
Moreover, the medical evidence does not demonstrate that 
there was muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  Ankylosis 
was not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, 8 Vet. App. at 206-07.  In this regard, the 
record indicates consistent complaints of low back pain.  In 
addition to the Veteran's subjective complaints, the record 
also objectively demonstrates pain and limitation of function 
of the low back.  The Veteran's statements and the medical 
evidence of record demonstrate that prior to September 12, 
2008, the Veteran received very little medical treatment for 
his low back disability.

Even considering additional functional limitation due to 
factors such as pain and fatigue, the overall evidence does 
not indicate a disability picture comparable to the criteria 
for the next-higher 20 percent evaluation, during the period 
prior to September 12, 2008.  Indeed, the objective findings 
show forward flexion well in excess of 60 degrees, with no 
muscle spasm or ankylosis.  Although some limitation of 
function has been demonstrated, such is found to be 
appropriately contemplated in the 10 percent evaluation in 
effect prior to September 12, 2008.  

During the period from September 12, 2008, the Board finds 
that the evidence does not reflect that a higher 40 percent 
rating is warranted.  The medical evidence is negative for 
evidence that forward flexion of the thoracolumbar spine is 
30 degrees or less even taking into account the claimant's 
complaints of pain.  Likewise, the record is negative for 
ankylosis of the entire thoracolumbar spine and in the 
absence of ankylosis the Board may not rate his service-
connected low back disability as ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Consequently, because even taking into account the Veteran's 
complaints of pain the range of motion of the thoracolumbar 
spine is not limited to 30 degrees or less and because there 
is no evidence of ankylosis of the thoracolumbar spine, the 
Board finds that a rating in excess of 20 percent is not 
warranted for his service-connected low back disability 
during the period from September 12, 2008.  38 C.F.R. § 
4.71a, Diagnostic Code 5242.  

During the entire rating period on appeal, the evidence does 
not establish incapacitating episodes, as defined by Note 1 
to Diagnostic Code 5243.  As such, Diagnostic Code 5243 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.

The preponderance of the evidence is against a rating higher 
than 10 percent for the Veteran's degenerative disc disease 
at L4-5 prior to September 12, 2008, and against a rating 
higher than 20 percent since that date.  Thus, the benefit-
of-the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for folliculitis of the neck is denied.

A higher initial rating in excess of 10 percent for 
degenerative joint disease of the left elbow is denied.

A higher initial rating of 20 percent for ulnar neuropathy of 
the left upper extremity secondary to status post cubital 
tunnel release, to include neuropathy of the left forearm and 
left hand, is granted, subject to the regulations governing 
the payment of monetary awards.  

A higher initial rating in excess of 10 percent for left 
shoulder strain is denied.

During the period prior to September 12, 2008, a higher 
initial rating in excess of 10 percent for degenerative disc 
disease at L4-5 is denied.


During the period from September 12, 2008, a higher initial 
rating in excess of 20 percent for degenerative disc disease 
at L4-5 is denied.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


